DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 16/851,159 filed on April 17, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ”a first image acquisition unit configured to acquire a first image captured by a first camera unit…” (in claim 1); “a second image acquisition unit configured to acquire a second image captured by a second camera unit …”; (in claim 1)“a bird's-eye view image generation unit configured to 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraph [0044] and Figure 1. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinomi (US 20060274147 A1).

Regarding claim 1, Chinomi discloses a vehicle display control device comprising: a first image acquisition unit configured to acquire a first image captured by a first camera unit configured to capture a rear view, a rear left-side view, and a rear right-side view of a vehicle (Figs. 2-3: ¶0024, front camera IF provided in the front portion of the vehicle 10, the rear camera 1B provided in the rear of the vehicle 10, the right side camera 1R provided on the right door mirror on the right side of the vehicle 10); a second image acquisition unit configured to acquire a second image captured by a second camera unit configured to capture (¶0025-By the acquisition of the front direct image, the rear direct image, the right side direct image and the left side direct image picked up at the same time by the front camera 1F, the rear camera 1B, the right side camera 1R and the left side camera 1L, respectively, the driving support device can acquire images of all of the vehicle surroundings); a bird's-eye view image generation unit configured to generate, based on the second image acquired by the second image acquisition unit (¶0024-0025, 0029-The image-processing unit 4 acquires multiple direct images from the front camera 1F, rear camera 1B, right side camera 1R and left side camera 1L and  generates a bird's-eye view image from which the vehicle surroundings), a bird's-eye view image in which a virtual vehicle image is synthesized at a center thereof (Figs. 4-9, ¶0031-the bird's-eye view image 100 is constituted by arranging the vehicle computer-generated (CG) image 101 in the center); a detection unit configured to perform an object recognition processing on the first image acquired by the first image acquisition unit to detect a warning object (¶¶0024-0025, 0027-The obstacle-detection unit 5 detects the presence or absence of an obstacle in the vehicle surroundings and its position relative to the vehicle 10 (i.e., the direction and distance with respect to the vehicle 10) using images obtained from the front camera 1F, rear camera 1B, right side camera 1R and left side camera 1L ); a direction calculation unit configured to calculate a direction of the warning object from the virtual vehicle image in the bird's-eye view image based on a position of the warning object detected by the detection unit in the first image (Figs. 5-9, ¶0035-if it is detected that an obstacle is present in the vehicle surroundings from the obstacle-detection information, the control section 3 simultaneously displays the bird's-eye view image 100, and the direct image 110 that includes the obstacle. Furthermore, the control unit 3 displays the direct image with the direction in which the obstacle has been detected ); and a display controller (control unit 3) configured to display the first image on a first monitor (Figs. 4-9: 110), and display the bird's-eye view image generated by the bird's-eye view image generation unit and the direction of the warning object calculated by the direction calculation unit in the bird's-eye view image on a second monitor (Figs. 4-9, ¶0035-displaying the bird's-eye view image 100 that includes the obstacle 121) based on a position of the first camera unit in the virtual vehicle image as a reference position (¶0037- if there is an obstacle 121 like a pylon near the left rear side of the vehicle 10, as shown in the first display example of FIG. 5, the control unit 3 controls the display unit 2 to display the image obtained by combining the bird's-eye view image 100 prepared by the image-processing unit 4 and the rear direct image 110 picked up with the rear camera 1B).

Regarding claim 2, Chinomi discloses the vehicle display control device according to claim 1, wherein the display controller is further configured to display, on the second monitor (Figs. 5-9: 100), a display range of the first monitor corresponding to the warning object (See Figs. 5-9-: obstacle 121 displayed with the bird’s eye view image in 100) in 26PJVA-19581-US addition to the direction of the warning object calculated by the direction calculation unit (¶0027, 0035- The obstacle-detection unit 5 detects the presence or absence of an obstacle in the vehicle surroundings and its position relative to the vehicle 10 (i.e., the direction and distance with respect to the vehicle 10)).  
Regarding claim 4, Chinomi discloses the vehicle display control device according to claim 1, wherein the display controller is further configured to display a warning display on the first monitor when the warning object is detected (Fig. 6: obstacle alarm display 132).  
Figs. 2-3: ¶0024 -front camera IF provided in the front portion of the vehicle 10, the rear camera 1B provided in the rear of the vehicle 10, the right side camera 1R provided on the right door mirror on the right side of the vehicle 10); the second monitor (Figs. 4-9: 100); and the first monitor (110).

Claims 7 and 8 are directed to a method/non-transitory storage medium claims and includes limitations similar to claim 1. Therefore, claims 7 and 8 are rejected due to similar reasons set forth above with respect to claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinomi (US 20060274147 A1) in view of Matsumoto (Pub. No. US 20080231702 A1). 

Regarding claim 5, Chinomi does not explicitly teach wherein the display controller is further configured to change, when a plurality of the warning objects is detected, a display mode of the direction of each of the plurality of the warning objects according to a distance from the vehicle on the second monitor.  
However, Matsumoto discloses wherein the display controller is further configured to change, when a plurality of the warning objects is detected, a display mode of the direction of each of the plurality of the warning objects according to a distance from the vehicle on the second monitor (Fig. 9, ¶0074-0075 -when multiple obstacles are detected, the clip range is adjusted so that the user can easily confirm an obstacle nearer to the vehicle. Further, the clip range is adjusted so as to be able to allocate a large portion of a range for displaying the display image to a space between the vehicle and the obstacle nearer to it).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chinomi to include wherein the display controller is further configured to change, when a plurality of the warning objects is detected, a display mode of the direction of each of the plurality of the warning objects according to a distance from the vehicle on the second monitor as taught by Matsumoto such that the user can easily confirm an obstacle near the vehicle (Matsumoto ¶0075).
 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 

Kudou (US 20180265004 A1) describes a vehicle periphery image display device.
Lynam (US 20160042238 A1) describes a rear vision systems for vehicles.
Kumon (US 20080129539 A1) describes a vehicle surrounding monitoring system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHNAEL AYNALEM/            Primary Examiner, Art Unit 2488